Citation Nr: 0900090	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, service connection was 
established for residuals of prostate cancer and a 
noncompensable rating was granted, effective from March 6, 
2006.  The veteran was also awarded special monthly 
compensation on account of loss of use of a creative organ.  
He submitted a timely notice of disagreement and in a January 
2008 rating determination, a 10 percent rating was granted 
from the March 6, 2006 date.  The appeal continues.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in October 2008.  A copy of the transcript 
of that hearing is of record.  At that time he appeared 
without any representation from his recently appointed 
representative from the New Jersey State Service 
Organization.  Following the development requested below, 
that organization will have an opportunity to submit argument 
on the veteran's behalf as desired.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is entitled to a rating in 
excess of 10 percent for residuals of prostate cancer.  At 
the October 2008 personal hearing, the veteran reported 
increased symptomatology to include the necessity to wear 
protective pads.  He reported urinary bleeding and, as noted, 
the need for pads.  He also reported recent VA treatment.

The RO has administratively obtained the recent treatment 
records and at the hearing the veteran waived RO review of 
those records.  Review of those records by the Board show 
that the appellant is being evaluated for urinary bleeding 
and potential bladder impairment or disability.  Various 
evaluations have been conducted.  It is unclear what, if any 
of this pathology is due to the prostate removal, and what if 
any may be due to a bladder disorder.  Moreover, it is 
unclear whether any relationship between the prostate removal 
and subsequent urinary bladder pathology might exist.  
Further evaluation is needed in view of these findings.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any residuals of his 
prostate cancer since October 2008.  
After obtaining any necessary 
authorization from the appellant, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran not been previously 
associated with the claims files.  All 
records obtained should be associated 
with the claims files.

2.  The veteran should be afforded a VA 
genitourinary examination for the purpose 
of determining the current status of his 
service-connected residuals of prostate 
cancer.  The claims folder should be made 
available to the examiner for review.  
Following a review of the relevant 
medical records in the claims file, the 
history and clinical evaluation, and any 
tests that are deemed necessary, the 
examiner should identify all abnormal 
findings attributable to carcinoma of the 
prostate or treatment (including surgery) 
for same, including any voiding 
dysfunction, urinary frequency, 
obstructed voiding, renal dysfunction, or 
other complications.  If there is bladder 
pathology otherwise identified, an 
opinion should be entered as to whether 
it is related to the prostate disorder.  
If so, all reported symptoms and findings 
should be set out.  If not, all symptoms 
and findings that can be attributed to 
the prostate removal should be set out 
with specificity.  If symptoms and 
findings cannot be divided between 
service connected and non-service 
connected disorders without resort to 
speculation, that should be set out.  
Symptoms and findings with reference to 
the service connected prostate removal 
should be identified as clearly as 
possible.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  After the 
above actions have been accomplished, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




